Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed June 29, 2022, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Liu et al. (US 20190103353 A1). Applicant’s figure 2B is reproduced below. Figure 1A of Liu is reproduced below disclosing analogous features. 
Applicant’s figure 2b discloses the claimed external terminal structure 115 comprising a pad head 1157, trace 1158, pad base 1159, external interconnect 17, pad contact 1155. Figure 2b further discloses a first dielectric 1121 and a second dielectric 1122.
    PNG
    media_image1.png
    642
    818
    media_image1.png
    Greyscale


Liu et al. (US 20190103353 A1) discloses the claimed external terminal structure  (Fig.1A, 116A trace/120A pad head/120E pad base) comprising a pad head 120A, trace 116A, pad base 120E, external interconnect (Bump connected to 122A), pad contact 122A. Figure 2b further discloses a first dielectric 1121 and a second dielectric 1122.

    PNG
    media_image2.png
    787
    1642
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6- 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 20190103353 A1; Liu).
Regarding claim 1, Liu discloses a semiconductor device, comprising: a substrate (Fig.1A, 108; ¶20) comprising: a first side (top); a second side (bottom) opposite to the first side; a conductive structure (Redistribution structure) comprising a substrate inward terminal (Fig.1A, 120D; ¶27) at the first side and a substrate outward terminal (Fig.1A, 116A trace/120A pad head/120E pad base; ¶24/28) at the second side; and a dielectric structure (Fig.1A, 118B/118F; ¶37-38) comprising a first dielectric (Fig.1A, 118F; ¶37) having a first opening at the second side; a semiconductor component (Fig.1A, 102A; ¶34) at the first side of the substrate and electrically coupled to the substrate inward terminal; and an encapsulant (Fig.1A, 114; ¶22) encapsulating the semiconductor component, wherein: the first dielectric (Fig.1A, 118F; ¶37) is an outermost dielectric of the dielectric structure; and the substrate outward terminal comprises one of: a multi-via terminal  (Fig.2C, 200C; ¶30) comprising: pad conductive vias (Fig.2C, 120A; ¶30) in the first opening; a pad dielectric via (Fig.2C, 118 between conductive vias; ¶35) interposed between the pad conductive vias in the first opening; and a conductor (Fig.1A, 116A; ¶24) comprising a conductor top side over the pad conductive vias and the pad dielectric via; or a multi-stage terminal (Fig. 2A, 200A; ¶30) comprising: a pad base (Fig. 2A, 120E; ¶37) within the first opening having a pad base top side recessed below an upper surface the first dielectric (Fig.2A, 118F; ¶37); and a pad head (Fig.1A, 120A; ¶24)  coupled to the pad base within the first opening, the pad head having a pad head top side.
Regarding claim 6, Liu discloses the semiconductor device of claim 1, wherein: the substrate outward terminal (Fig.1A, 116A trace/120A pad head/120E pad base; ¶24/28)  comprises the multi-stage terminal; the first opening has a width in a cross-sectional view; the pad base extends across the width (The pad base 120E extends across the width filling the opening in a cross-sectional view); and  the pad head  (Fig.1A, 120A; ¶24)  comprises peripheral regions (Fig.1A, trace 116A; ¶24)  over the first dielectric. (Fig.2A, 118F; ¶37)
Regarding claim 7, Liu discloses the semiconductor device of claim 6, wherein: the substrate  (Fig.1A, 108; ¶20) further comprises: a trace (Fig.1A, trace 116A; ¶30) extending from the pad head (Fig.1A, 120A; ¶24); and a second dielectric (Fig.1A, 118B; ¶38) covering the multi-stage terminal; and the semiconductor device (Fig.1A, 100; ¶34) further comprises an external interconnect (Fig.1A, unlabeled bump connected to 122A; ¶28) coupled to the pad base (Fig.1A, 120E pad base; ¶28) at the second side (bottom) of the substrate. (Fig.1A, 108; ¶20)
	Regarding claim 8, Liu discloses the semiconductor device of claim 7, further comprising: a pad contact  (Fig.2A, 122A; ¶29) interposed between the pad base (Fig.1A, 120E pad base; ¶28) and the external interconnect; (Fig.1A, unlabeled bump connected to 122A; ¶28) wherein: the pad contact overlaps the first dielectric. (Fig.1A, 118F; ¶37)
	Regarding claim 10, Liu discloses the semiconductor device of claim 1, wherein: the substrate comprises a coreless substrate  (Fig.1A, 108; ¶20); the substrate inward terminal (Fig.1A, 120D; ¶27)  protrudes from the substrate top side; the dielectric structure (Fig.1A, 118A-118E; ¶35) comprises a plurality of dielectric layers; the semiconductor component (Fig.1A, 102A; ¶34) comprises a component terminal  (Fig.1A, 104; ¶19) attached to the substrate inward terminal; and the semiconductor device further comprises an underfill  (Fig.1A, 112; ¶15) interposed between the substrate top side and the semiconductor component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 9, 12-13,15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190103353 A1; Liu).
Regarding claim 2, Liu discloses the semiconductor device of claim 1, wherein: the substrate outward terminal  (Fig.1A, 116A trace/120A pad head/120E pad base; ¶24/28) comprises the multi-via terminal (Fig.2C, 200C; ¶30); but is silent on and the conductor top side comprises a plurality of micro dimples above the pad conductive vias in the cited embodiment.
However, Liu offers an alternative shape capable of being combined of the conductor top to have a plurality of micro-dimples (Fig.8E, 116A; ¶84).
 Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a plurality of dimples on a conductor top side for improved planarity.
Regarding claim 3, Liu discloses the semiconductor device of claim 2, wherein: the pad conductive vias (Fig.2C, 120a; ¶30) comprise portions of the conductor and a seed (Fig.2C, 202; ¶31) between the pad dielectric (Fig.2C, 118 between conductive vias; ¶35) vias and the conductor; the substrate (Fig.1A, 108; ¶20) further comprises: a trace (Fig.1A, 116A; ¶30) extending from the conductor; and a second dielectric (Fig.1A, 118B; ¶38) covering the multi-via terminal; and the semiconductor device (Fig.1A, 100; ¶34)  further comprises: an external interconnect (Fig.1A, unlabeled bump connected to 122A; ¶28) coupled to the pad conductive vias (Fig.2C, 120a; ¶30) at the second side of the substrate.
	Regarding claim 4, Liu discloses the semiconductor device of claim 3, further comprising: a pad contact (Fig.2C, 120E; ¶27) interposed between the pad conductive vias (Fig.2C, 120A; ¶30)  and the external interconnect. (Fig.1A, unlabeled bump connected to 122A; ¶28)
Regarding claim 5, Liu discloses the semiconductor device of claim 2, wherein: a first one of the pad conductive vias (Fig.2C, 120A; ¶30) has a lateral width in a range from 1 m to about 20 m. (Fig.2C, D2 about 5m; ¶32)
While, Liu does not expressly teach the range of 1 m to about 20 m some of its value ” about 5m to about 45 m”  fall within the claim range of 1 m to about 20 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “about 5m to about 45 m”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 9, Liu discloses the semiconductor device of claim 6, but is silent on wherein: the multi-stage terminal further comprises a seed interposed between the pad base and the pad head; and the pad head top side includes a micro-dimple having a maximum depth of about 1 pm or less.
However Liu discloses an alternative terminal structure, capable of being combined, comprises a seed (Fig. 7E, 706; ¶75) interposed between the pad base (Fig. 7E, 120A; ¶74) and the pad head (Fig. 7E, 116A; ¶72); and the pad head top side includes a micro-dimple (Fig.8E, 116A; ¶84,26) having a maximum depth of about 1 m or less. (The head top 116A is 1 m the dimple is less than 1 m)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a top head dimple for improved planarity; to have the seed layer for more reliable electrical connections.
Regarding claim 12, Liu discloses a semiconductor device, comprising: a substrate (Fig.1A, 108; ¶20) comprising: a first side; a second side opposite to the first side; a conductive structure (Redistribution structure) comprising a substrate inward terminal (Fig.1A, 120D; ¶27) at the first side  (top) and a substrate outward terminal  (Fig.1A, 116A trace/120A pad head/120E pad base; ¶24/28) at the second side (bottom); and a dielectric structure  (Fig.1A, 118B/118F; ¶37-38) comprising a first dielectric  (Fig.1A, 118F; ¶37) having a first opening at the second side; a semiconductor component  (Fig.1A, 102A; ¶34) at the first side of the substrate and electrically coupled to the substrate inward terminal; and an encapsulant (Fig.1A, 114; ¶22) encapsulating at least part of the semiconductor component, wherein: the substrate outward terminal comprises one of:  a multi-via terminal (Fig.2C, 200C; ¶30) comprising: a pad conductive via (Fig.2C, 120A; ¶30) within the first opening and comprising a portion of a conductor; and a pad dielectric via (Fig.2C, 118 between conductive vias; ¶35) adjacent to the pad conductive via within the first opening; wherein: the conductor comprises a conductor top side (Fig.1A, 116A; ¶24) , the conductor top side comprising …; or a multi-stage terminal (Fig. 2A, 200A; ¶30) comprising: a pad base (Fig. 2A, 120E; ¶30) within the first opening having a pad base top side recessed below an upper surface the first dielectric (Fig.2A, 118F; ¶37); and a pad head (Fig.1A, 120A pad head; ¶24) coupled to the pad base within the first opening, the pad head having a pad head (Fig.1A, 116A; ¶24) top side, 
 	Liu is silent on one or more micro dimples above the pad conductive via on opposing sides of the pad dielectric via in a cross-sectional view; wherein: the pad top side comprises a single micro dimple above the pad base, in the cited embodiment.
 	However, Liu offers an alternative shape capable of being combined of the conductor top to have a group of single dimples that make-up a plurality of micro-dimples (Fig.8E, 116A; ¶84).
 	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a plurality of dimples a conductor top side for improved planarity.
 	Regarding claim 13, Liu discloses the semiconductor device of claim 12, wherein: the substrate outward terminal (Fig.1A, 116A trace/120A pad head/120E pad base; ¶24/28) has a terminal width (Fig.8E, 116A; ¶84) within the first dielectric; and a maximum micro dimple depth is less than about twenty percent (20%) of the terminal width.
It is reasonably clear from the figures that the dimple depth is clearly less than 20% of the terminal width.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a plurality of dimples a conductor top side for improved planarity.
Regarding claim 15, Liu discloses the semiconductor device of claim 12, wherein: the substrate outward terminal (Fig.1A, 116A trace/120A pad head/120E pad base; ¶24/28) comprises the multi-via terminal (Fig.2C, 120A; ¶30); and the one or more micro dimples (Fig.8E, 116A; ¶84) has a maximum depth of about 0.5m or less.
 	The thickness of 116A is 1M. The figures reasonably show the dimples are less than half the thickness of 116A. 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a plurality of dimples a conductor top side for improved planarity.
 	Regarding claim 16, Liu discloses the  semiconductor device of claim 12, wherein: the substrate outward terminal (Fig.1A, 116A trace/120A pad head/120E pad base; ¶24/28) comprises the multi-stage terminal; the pad head (Fig.1A, 120A pad head; ¶24/28) comprises peripheral regions (Fig.1A, 116A; ¶24/27) over the first dielectric  (Fig.1A, 118F; ¶37); the first opening has a width; the pad base extends across the width (The pad base 120E extends across the width by filling the opening in a cross-sectional view); the substrate further comprises: a trace (Fig.1A, 116A; ¶24/27) extending from the pad head  (Fig.1A, 120A pad head; ¶24/28); and a second dielectric (Fig.1A, 118B; ¶38) covering the multi-stage terminal; and the semiconductor device (Fig.1A, 100; ¶34) further comprises: an external interconnect (Fig.1A, unlabeled bump connected to 122A; ¶28) coupled to the pad base (Fig.1A, 120E pad base; ¶24/28) at the second side of the substrate. (Fig.1A, 108; ¶20)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190103353 A1; Liu) in view of Huang et al. (US 20160079135 A1; Huang).
Regarding claim 11, Liu discloses the semiconductor device of claim 1, but is silent on further in combination with: an external substrate comprising an external substrate top side and a wall positioned at the external substrate top side, the wall defining a perimeter, wherein: the wall comprises one or more of a stiffener or an electromagnetic shield; and the semiconductor device is attached to the external substrate top side within the perimeter.
Huang discloses forming a package on an external substrate, where the substrate (Fig. 5A, 102; ¶24) comprises a wall (Fig. 5A, 126; ¶25) positioned at the external substrate top side, the wall defining a perimeter, wherein: the wall comprises one or more of a stiffener or an electromagnetic shield (¶22); and a semiconductor device (Fig. 5A, 104/130AB; ¶23) is attached to the external substrate top side within the perimeter.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add the wall of Huang for reducing warpage of the device.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art, Liu et al. (US 20190103353 A1; Liu), discloses a similar pad dielectric that is discontinuous.
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "the pad dielectric via is continuous dielectric interposed between the individual conductive pillars;”, as recited in Claim 14, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816